Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS FOURTH QUARTER AND FISCAL YEAR 2010 RESULTS ● 4th quarter 2010 EPS was $0.57 compared to $(1.23) last year, or $0.64 compared to $0.27 when excluding goodwill impairment charges. ● Goodwill impairment charges were $29 million ($0.07 per share) in Q4’10 and $560 million ($1.50 per share) in Q4’09 ● Overall operating margin was 5.3% in the 4th quarter 2010: ● Chicken operating income $141 million, or 5.4% of sales, or 6.5% when excluding $29 million goodwill impairment charge ● Beef operating income $121 million, or 4.0% of sales ● Pork operating income $125 million, or 9.9% of sales ● Prepared Foods operating income $10 million, or 1.3% of sales Springdale, Arkansas – November 22, 2010 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) Fourth Quarter 12 Months Sales $ Operating Income (Loss) ) ) Net Income (Loss) ) ) Less: Net Loss Attributable to Noncontrolling Interest (5
